Citation Nr: 1453557	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a prostate disorder and/or diabetes mellitus, type II.

2.  Entitlement to service connection for prostate disorder, to include as secondary to diabetes mellitus, type II, and/or as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for skin disorder, including chloracne, to include as secondary to diabetes mellitus, type II, and/or as due to exposure to an herbicidal agent.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

5.  Entitlement to a total rating for compensation purposes based upon individual unemployability.



REPRESENTATION

The Veteran is represented by:  Robert W. Gillikan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  These claims were before the Board in April 2012, at which they were remanded for additional development.  After the RO conducted this development and issued a July 2014 supplemental statement of the case, the claims were returned to the Board for further appellate review.

In the April 2012 remand, the Board clearly indicated in the Introduction that a claim of entitlement to service connection for diabetes mellitus, type II, had been reasonably raised by the record.  Further, the Board clearly referred the reasonably raised claim of entitlement to service connection diabetes mellitus, type II, to the RO for development and adjudication.  To date, however, the RO has not developed or adjudicated this claim.  The development and adjudication of this claim is critical to the service connection claims captioned above given the assertions that these disabilities are etiologically associated with diabetes mellitus, type II.  Specifically, in the re-adjudication of the Veteran's above-captioned service connection claims subsequent to the April 2012 remand, the continued denials thereof were predicated, in part, on service-connection not being in effect for diabetes mellitus, type II.   The Board again finds that a claim of entitlement to service connection for diabetes mellitus, type II, has been raised by the record, but has not yet been developed or adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim and it is again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

A. Erectile Dysfunction, Prostate Disorder, and Skin Disorder

As discussed in the April 2012 remand and in the Introduction above, the evidence of record reasonably raised the issue of entitlement to service connection for diabetes mellitus, type II.  This claim was referred to the RO in the April 2012 remand, but, to date, the RO has not developed or adjudication this claim.  The Board has again referred the claim of entitlement to service connection for diabetes mellitus, type II, to the RO for the appropriate action.

The Veteran has asserted that his erectile dysfunction, prostate disorder, and skin disorder are etiologically related to his diabetes mellitus, type II.  As such, the Veteran's service connection claims for these disabilities are inextricably intertwined with the claim of entitlement to service connection for diabetes mellitus, type II.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  This is so because the disposition of the service connection claim for diabetes mellitus, type II, may affect the disposition of the service connection claims for erectile dysfunction, prostate disorder, and skin disorder.  Consequently, the Board finds that remanding the Veteran's claims of entitlement to service connection for erectile dysfunction, prostate disorder, and skin disorder is required so that they can be adjudicated contemporaneously to the reasonably raised and referred claim of entitlement to service connection for diabetes mellitus, type II.  Id.
B. Posttraumatic Stress Disorder

In the April 2012 remand, the Board observed that the Veteran was last provided a VA examination in February 2009, at which time a Global Assessment of Functioning (GAF) score of 58 was assigned.  This score is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (1994).  The Veteran testified at a January 2012 hearing before the Board that his posttraumatic stress disorder (PTSD) symptomatology had increased in severity since the February 2009 VA examination.  In support of his testimony, the Veteran submitted correspondence, dated in January 2012, from a register nurse wherein the Veteran was assigned a GAF score of 35.  A GAF score at this level is indicative of some impairment in reality testing or communication or major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood.  Id.  

In December 2012, the Veteran was provided a VA examination.  Ultimately, the examiner rendered a diagnosis of PTSD and assigned a GAF score of 56.  The examiner opined that the Veteran was more stable since he stopped using drugs and reduced his consumption of alcohol.  The examiner provided a diagnosis of polysubstance abuse, in partial remission, that was "likely" a separate and unrelated condition from the Veteran's PTSD.  In support of the opinion regarding the Veteran's polysubstance abuse, the examiner indicated that such addiction problems "have a genetic component," observing that both of the Veteran's parents experienced alcohol problems.  Further, the examiner found that the Veteran starting drinking alcohol around the age of 17, before his active duty.

Subsequent to the December 2012 VA examination, the RO requested and obtained the Veteran's recent VA treatment reports, including those pertaining to his PTSD.  These treatment records demonstrate that the Veteran was assigned a GAF score of 35 approximately 16 days after the December 2012 VA examination, as well as in April and September 2013, before a GAF score of 61 was assigned in December 2013.  According to a March 2014 VA treatment report, a VA medical professional opined that the Veteran possibly experienced undiagnosed PTSD symptoms shortly after his discharge from active duty, and that these symptoms contributed to legal issues and subsequent self-medication through the use/abuse of alcohol.  Further, according to an April 2014 VA treatment report, the Veteran was hospitalized at two different hospitals (named as "AMC" and possibly "Crossroads") from March 29 to April 10, 2014, for detoxification following a relapse of alcohol abuse.  During the April 2014 appointment, the Veteran produced treatment records associated with these hospitalizations.  This evidence indicates that the Veteran's PTSD increased in severity.

The December 2012 examiner's opinion that the Veteran's polysubstance abuse was "likely" separate and unrelated to his PTSD is too equivocal to be probative in this matter.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (holding that a doctor's statement framed in terms such as "could have been" is not probative).  Further, the examiner stated that, generally, addiction problems have a genetic "component," which suggests that there are other components.  The examiner did not address if the Veteran's PTSD was a component of his addiction problems, to include on the basis of aggravation.

Finally, the RO associated pertinent treatment records with the Veteran's claims file subsequent to the December 2012 VA examination.  As such, the December 2012 VA examiner did not have the benefits of reviewing these records.  This evidence does not, however, include the treatment records associated with his March 29 to April 10, 2014 hospitalization(s).

For the reasons stated above, the Board finds that the December 2012 VA examination is inadequate for purposes of adjudicating the Veteran's claim and, thus, a remand is required in order to provide the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

C. 
A Total Rating For Compensation Purposes Based Upon Individual Unemployability

The Board finds that the Veteran's claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is inextricably intertwined with the other claims being remanded herein.  As such, the Board finds that the TDIU claim must be remanded for contemporaneous adjudication.

Accordingly, the case is remanded for the following action:

1.  The RO must first undertake the appropriate development and adjudication of the reasonably raised and referred claim of entitlement to service connection for diabetes mellitus, type II.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the treatment records associated with two different hospitalizations occurring from March 29, 2014 to April 10, 2014, at hospitals named as "AMC" and "Crossroads."  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be scheduled for a VA examination to determine the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD.  The examiner must also enter complete multi-axial diagnoses, and assign a Global Assessment of Functioning score due solely to the service-connected PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

Additionally, the examiner must provide an opinion as the relationship between the Veteran's PTSD and his polysubstance use/abuse, including alcohol, to include on the basis of aggravation.  If the examiner concludes that the Veteran's polysubstance use/abuse is an aspect or component of his PTSD, or that PTSD aggravated the Veteran's polysubstance use or abuse, the assessment of the severity of the Veteran's PTSD must include consideration of his polysubstance use/abuse and the resulting functional impairment.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

